Citation Nr: 0033379	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstruction pulmonary disease (COPD), to include 
asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1961 to August 
1963.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran was notified in August 1992 of a rating action 
that month which denied service connection for asbestosis, on 
the basis that asbestosis was "not found by evidence of 
record," and for COPD on the basis that COPD had not been 
"diagnosed to have been incurred in or aggravated by service 
and not found on discharge examination."  No appeal was 
taken from that rating action.  


FINDINGS OF FACT

1.  In August 1992 the RO denied service connection for 
asbestosis and COPD.  The veteran did not appeal that rating 
decision and that decision is final.  

2.  Additional evidence submitted since the unappealed rating 
action of August 1992, and which was not previously of record 
and is not cumulative of other evidence of record, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed rating action of August 1992, which denied 
service connection for asbestosis and COPD, and of which the 
veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.302(a) (2000).  

2.  New and material evidence has been received since the 
RO's August 1992 decision, and the claim for service 
connection for asbestosis and COPD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed August 1992 RO decision denied service 
connection for COPD and asbestosis.  The veteran was notified 
of that decision, and appellate rights, but did not initiate 
an appeal and it became final.  The veteran now seeks to 
reopen those claims.  The Board finds, as discussed below, 
that new and material evidence has been submitted to reopen 
the claim.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen the claim.  Regardless of how the RO ruled on the 
question of reopening, the Board must re-decide that matter 
on appeal, because reopening is jurisdictional.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The new evidence need be probative only as to each element 
that was a specified basis for the last denial without having 
to establish all elements needed for allowance.  

It must be determined whether the veteran has presented new 
and material evidence.  

The veteran's DD 214 reflects that his duties during service, 
as compared to a related civilian occupation, was "fireman, 
ship boiler."  VA examination in July 1992, yielded a 
diagnosis of symptomatic COPD, but there was no diagnosis of 
asbestosis at the time of the August 1992 RO denial.  

As to the new evidence, VA pulmonary examination in August 
1998 noted that the veteran had a history of asbestos 
exposure but it was found that there was no significant lung 
diagnosis on examination and that a chest X-ray was negative 
for changes of pulmonary asbestosis.  

However, the January 1996 report of Dr. Jay Segarra noted the 
veteran's inservice and post service exposure to asbestos and 
after a physical examination, chest X-ray, and pulmonary 
function testing, the diagnoses were (1) interstitial changes 
on chest X-ray consistent with a clinical diagnosis of 
asbestos-related pulmonary fibrosis (mild asbestosis) in a 
subject with a history of heavy environmental exposure to 
friable asbestos material and an adequate latent period and 
reduction in diffusion capacity representing physiologic 
correlation for the interstitial radiographic abnormalities, 
and mild COPD in a subject with a history of childhood 
asthma.  

The Board concludes that the January 1996 report of Dr. Jay 
Segarra is new inasmuch as it reflects a current diagnosis of 
asbestosis and the absence of clinical documentation was the 
basis for the denial in 1992.  Thus, the Board concludes that 
this evidence is material because it is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.  Moreover, it is the judgment of the 
Board that the claim for asbestosis is inextricably 
intertwined with the claim for service connection for COPD.  



ORDER

New and material evidence has been submitted and the appeal 
to reopen the claim for service connection for COPD, to 
include asbestosis, is reopened.  To this extent only, the 
appeal is granted.  

REMAND

In light of the above decision, this case must be remanded to 
the RO for consideration on the merits in light of all the 
evidence of record, both new and old.  This requires an 
analysis of all the evidence of record as if the case were 
being reviewed as to this issue for the first time.  Any 
evidentiary development deemed necessary should also be 
accomplished.  

The Board notes that there is no specific statute or 
"specific regulations [which] govern adjudication of 
asbestos-related claims.  The only guidance which exists is 
provided in the [Department of Veterans Benefits (DVB)] 
Circular [21-88-8], the information and instructions from 
which were included in Manual M21-1, 7.68 (Sept. 21, 
1992)."  Dymentc v. West, 13 Vet. App. 141, 145 (1999).  The 
provisions concerning asbestos-related claims do not create a 
"presumption of exposure to asbestos for personnel who 
served aboard Navy ships;" rather, the M21-1 speaks in terms 
of "epidemiological facts" concerning such exposure and the 
prevalence of disease.  

In Dyment, at 145, it was held that the provisions of M21-1 
"do not give rise to enforceable substantive rights but 
merely contain statements of policy."  However, on April 13, 
2000, the VA General Counsel issued VAOGCPREC 04-2000, which 
addresses the subjects of the nature of manual provisions 
concerning claims involving asbestos-related diseases, and 
the need for medical-nexus evidence in asbestos-related 
claims.  

In this case, the RO has been unsuccessful in obtaining any 
documents from an attorney who apparently either represented 
or had correspondence with the veteran in a class action law 
suit involving individuals who has been exposed to asbestos.  
The veteran has related a significant history of post service 
asbestos exposure covering the period from 1964 to 1987. 

Also, in the veteran's VA Form 9, Appeal to the Board, of 
September 1999, it was stated that he was able to furnish 
more records concerning his claim and if needed, he should be 
contacted.  

The duty to assist in the development of claims has been 
clarified and reaffirmed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (Nov. 9, 2000; 114 Stat. 2096).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
locations, and dates of treatment for all 
health care providers, both private and 
VA, who have treated him for any 
pulmonary disorder, including COPD and 
asbestosis, both prior to and since his 
active service.  

After obtaining any necessary 
authorization, the RO should contact the 
identified health care providers and 
request copies of all records relating to 
treatment of the veteran for any 
pulmonary disability, that are not 
already of record.  

2.  The veteran should also be requested 
to furnish copies of any and all clinical 
or employment records pertaining to any 
pulmonary disability which are in his 
possession, and which he has not already 
submitted. 

In particular, the RO should contact the 
veteran and request the submission of 
medical or lay evidence indicating that 
the veteran's COPD first manifested 
during service or is related to active 
service or that his asbestos is related 
to service. 

3.  Then, the veteran should be afforded 
a VA pulmonary examination by a board-
certified specialist, if available, in 
pulmonary disorder to determine the 
etiology of any currently manifested COPD 
and asbestosis (if the latter exists).  

All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  

The examiner is requested to provide an 
opinion as to whether it is more likely, 
less likely or as likely as not that any 
currently manifested pulmonary disability 
existed during the veteran's active 
service, or is otherwise related to his 
active service to include any inservice 
asbestos exposure.  

If it is determined that any pulmonary 
disability is related to asbestos 
exposure the examiner should be requested 
to distinguish, if possible, any 
disability stemming or arising from 
inservice as opposed to post service 
asbestos exposure.  If not such 
distinction can be made, the examiner 
should fully explain the reasons.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
report should be returned to the examiner 
for corrective action.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until she is otherwise 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



